        Case 2:20-cv-04533-MSG Document 13 Filed 02/08/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TEMPLE UNIVERSITY HOSPITAL, INC.,

                      Plaintiff,                    Civil Action No. 20-4533-MSG

v.

ALEX M. AZAR II, SECRETARY, U.S.
DEPARTMENT OF HEALTH & HUMAN
SERVICES, et al.,

                      Defendants.


                                        ORDER

      AND NOW, this 8th day of February, 2021, upon consideration of Defendants’ Motion for

Summary Judgment (Doc. No. 7), Plaintiff’s Response (Doc. No. 10), Plaintiff’s Motion for

Summary Judgment (Doc. No. 8), and Defendants’ Response (Doc. No. 9), it is hereby

ORDERED that:

1.    Defendants’ Motion for Summary Judgment is GRANTED.

2.    Plaintiff’s Motion for Summary Judgment is DENIED.

3.    JUDGMENT IS ENTERED in favor of Defendants and against Plaintiff on the entirety

      of the Complaint.

4.    The Clerk of Court shall mark this case CLOSED.



                                         BY THE COURT:



                                         /s/ Mitchell S. Goldberg
                                         MITCHELL S. GOLDBERG, J.
